                            Case 2:19-cv-08612-PSG-JC Document 32-1 Filed 07/26/19 Page 1 of 1 Page ID #:608



                                               Relman Fee Agreement in the Event of a Recovery
Attorneys’ Fees

In the event relief is obtained, the Client agrees that the Firm is entitled to
its reasonable attorneys’ fees. The Firm’s fees shall be calculated as follows:
                                                                                        Was there a lump sum
A.    If the Litigation is resolved by a lump sum settlement or                   A.    settlement that:
     offer of judgment that provides for a monetary award to
                                                                                                                            Relman fee is the
     the Client but makes no separate provision for fees and                            1) did not recover attorney
     waives the Client’s right to seek court-awarded fees, the                                                              greater of 1/3 of
                                                                                        fees,     and                 Yes   the settlement
     Firm shall be entitled to one-third (33 1/3%) of the
     monetary award, in addition to costs, or the Firm’s actual                         2) actually waived the              amount, or its
     fees and costs (calculated in the manner described below),                         right to seek court-awarded         hourly fees.
     whichever is greater.                                                              fees?




B.    If the Litigation is resolved by summary judgment or a trial
                                                                                                   No
     at which the Client prevails, the Firm shall be entitled to
     one-third (33 1/3%) of the monetary amount awarded to
     Client in the court proceeding, in addition to costs, or the court’s              Did Relman firm resolve the          Relman fee is the
     award of statutory fees and costs, whichever is greater. The                 B.   case by winning a B.
                                                                                                         Summary            greater of 1/3 of
     Firm will ask the court to award attorneys’ fees and costs, to be                 Judgment or Trial Judgment?
                                                                                                                      Yes   the court award,
     paid by the Defendants. If the amount awarded by the court is                                                          or its hourly fees.
     less than one-third of the monetary amount awarded by order
     or judgment, the Client shall be responsible for paying the Firm
     the difference between the court-awarded fees and one-third
     of the monetary award to the Client.                                                          No


C.   The Firm’s attorneys’ fees will be calculated utilizing the                  C.    The Firm’s attorneys’ fees
     “lodestar” method. The “lodestar” amount reflects the                              will be calculated by the
     number of hours worked multiplied by a reasonable                                  number of hours worked
     hourly rate for the work performed.                                                multiplied by a reasonable
                                                                                        hourly rate.
